

AMENDMENT TO LOAN AGREEMENT


THIS AMENDMENT TO LOAN AGREEMENT is dated as of November 30, 2010 (this
“Amendment”), by and between Emerald Dairy Inc., a Nevada corporation (the
“Company”), and Wen Sheng Liu, a resident of the People’s Republic of China (the
“Lender”).


RECITALS:


A.           On November 30, 2009, the Company and the Lender entered into a
Loan Agreement (the “Loan Agreement”), pursuant to which the Lender made a loan
(the “Loan”) to the Company in the principal amount of One Million Seven Hundred
Fifty Thousand ($1,750,000) Dollars (the “Principal”), in consideration for
which the Company issued to the Lender a non-negotiable promissory note in the
amount of the Principal (the “Original Note”), which matures on November 30,
2010, and bears interest at a rate of 10% per annum, which is also payable on
November 30, 2010.


B.           The parties desire to amend the Loan Agreement, in order to, inter
alia, modify the terms and conditions thereof upon the terms and subject to the
conditions set forth in this Amendment and the Exhibits hereto.


NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:


1.           Accuracy of Recitals; Definitions.  Each of the Company and the
Lender acknowledges and agrees that the foregoing Recitals are true and accurate
and are incorporated herein by reference.  The Loan Agreement and Original Note
shall be referred to herein collectively as the “Transaction
Documents.”  Capitalized terms used and not otherwise defined herein are used as
defined in the Transaction Documents.


2.           Amendments to the Original Note.


2.1           Upon satisfaction of the conditions set forth in Section 3 below,
the Original Note shall be amended so that the Maturity Date of the Original
Note is extended from November 30, 2010 to November 30, 2011; and


2.2           The Company shall issue and deliver, or cause to be delivered, to
the Lender, against delivery by the Lender of his Original Note, marked
“canceled”, a duly executed Amended and Restated Note reflecting the change set
forth in Section 2.1 above, in the form of Amended and Restated Note attached
hereto as Exhibit A (the “Amended Note”).


3.           Conditions Precedent.  The effectiveness of this Amendment is
subject to satisfaction of each of the following conditions precedent:


3.1           The representations and warranties made by the Company in this
Amendment are accurate in all respects.

 
1

--------------------------------------------------------------------------------

 

3.2          No Event of Default shall be in existence under the Original Note.


3.3          No Material Adverse Effect has occurred since the date of filing of
the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
September 30, 2010.


3.4          No suit, proceeding or action has been commenced against or
involving the Company which, if successful, would result in a Material Adverse
Effect.


3.5          The Lender shall have received the following documents and other
items from the Company, duly executed by an authorized representative of the
Company, as necessary:


(a)           An executed copy of this Amendment;


(b)           An executed original of the Amended Note; and


(c)           Evidence that the execution, delivery and performance of this
Amendment by the Company has been duly authorized by all necessary corporate
action.


3.6          The Company shall have received the following documents and other
items from the Lender:


(a)           An executed copy of this Amendment; and


(b)           The Original Note, marked “canceled”.


4.           Transaction Documents in Full Force and Effect as Amended.  Except
as specifically amended hereby, the Transaction Documents shall remain in full
force and effect and hereby are ratified and confirmed as so amended.  This
Amendment shall not constitute a novation, satisfaction and accord, cure,
release and/or satisfaction of the Transaction Documents, but shall constitute
an amendment thereof.  The parties hereto agree to be bound by the terms and
conditions of the Transaction Documents as amended by this Amendment, as though
such terms and conditions were set forth herein and therein in full.  Each
reference in the Transaction Documents or any other document or instrument to
any Transaction Documents, or words of similar import shall mean and be a
reference to the Transaction Documents as amended hereby.


5.           Representations.  The Company hereby represents and warrants to the
Lender as follows: (a) it is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization; (b) the execution,
delivery and performance by it of this Amendment are within its powers, have
been duly authorized, and do not contravene (i) its articles of incorporation,
bylaws or other organizational documents, or (ii) any applicable law, statute,
regulation, ordinance, tariff or order; (c) no consent, license, permit,
approval or authorization of, or registration, filing or declaration with any
governmental authority or other person is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment
by or against it; (d) this Amendment has been duly executed and delivered by it;
(e) this Amendment constitutes its legal, valid and binding obligations
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; (f) to the best of its knowledge, it is in
compliance with all covenants and agreements in the Transaction Documents and it
is not in default under the Transaction Documents, and no Event of Default
exists, has occurred and is continuing or would result by the execution,
delivery or performance of this Amendment; and (g) the representations and
warranties contained in the Transaction Documents are true and correct in all
material respects as of the date hereof as if made on the date hereof.

 
2

--------------------------------------------------------------------------------

 

6.           Miscellaneous.


6.1           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, be deemed to be an amendment or
modification of, or operate as a waiver of, any provision of the Transaction
Documents, or any right, power or remedy of the Lender, nor constitute a waiver
of any provision of the Transaction Documents, or any other document, instrument
and/or agreement executed or delivered in connection therewith or of any Event
of Default under any of the foregoing, in each case whether arising before or
after the date hereof or as a result of performance hereunder or
thereunder.  This Amendment shall not preclude the future exercise of any right,
remedy, power or privilege available to the parties whether under
the Transaction Documents, at law, or otherwise.


6.2           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto or thereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.  The
descriptive headings of the various sections of this Amendment are inserted for
convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof or thereof.  Whenever the context
and construction so require, all words herein in the singular number herein
shall be deemed to have been used in the plural, and vice versa, and
the masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.


6.3           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified orally or
by any course of dealing or in any manner other than as provided in the
applicable Transaction Documents.  This Amendment shall be considered part of
the Transaction Documents for all purposes under the Transaction Documents.  In
the event of any inconsistency between this Amendment and any of the other
Transaction Documents, the terms of this Amendment shall control.


6.4           This Amendment, the Amended Note and the Transaction Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.  If any provision of this Amendment is adjudicated to be
invalid under applicable laws or regulations, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment which shall be given effect so
far as possible.

 
3

--------------------------------------------------------------------------------

 

7.5           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE TRANSACTION DOCUMENTS, AS AMENDED
BY THIS AMENDMENT.


7.7           Each party shall execute and deliver such other documents,
certificates and/or instruments and take such other actions as reasonably
requested by the other party in order more effectively to consummate the
transactions contemplated hereby.


[SIGNATURES APPEAR ON THE NEXT PAGES]
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed under
seal by their respective officers thereunder duly authorized, as of the
date first above written.
 

 
COMPANY:
     
EMERALD DAIRY INC.
       
By:
/s/ Shu Kaneko
 
Name: 
Shu Kaneko
 
Title:
Chief Financial Officer
       
LENDER:
       
/s/ Wen Sheng Liu
 
Wen Sheng Liu


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
(Form of Amended Note)
 
 
 

--------------------------------------------------------------------------------

 
 